Citation Nr: 0534026	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  04-00 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

This matter arises from a March 2003 rating decision of the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In October 2004, the veteran presented 
testimony at a video conference hearing before the 
undersigned Veterans' Law Judge; a transcript of that hearing 
is of record.  In February 2005, the Board remanded this 
matter for further evidentiary development.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran asserts that his current hepatitis C diagnosis is 
a result of a blood transfusion he received in service in 
1958.  In January 2003, the veteran was afforded a VA 
examination during which time the examiner opined that it was 
at least as likely as not that the veteran contracted 
hepatitis C virus through a blood transfusion in 1958 while 
in service.  However, the veteran's service medical records 
do not show that he received a blood transfusion in service 
and attempts by VA to verify this assertion (see February 
2005 Board remand) have not been successful.  Consequently, 
the opinion rendered from the January 2003 VA examiner cannot 
constitute competent medical evidence of causality adequate 
for rating purposes since it is based on the veteran's own 
purported history of injury; a history that is not 
substantiated in his medical records.  See LeShore v. Brown, 
8 Vet. App. 406 (1995).  

However, the veteran's service medical records do indicate 
that he received a tattoo in service.  In this regard, the 
veteran was noted to have a "tattoo of dagger on his left 
forearm" on his February 1959 separation examination report, 
a notation not present on his January 1957 enlistment 
examination report.  Other documented risk factors are noted 
in private medical records dated from 1996 to 2002 from 
Denver Health, Westside Adult Clinic.  These records show a 
postservice history of cocaine and alcohol abuse. 

Thus, in view of the evidence establishing risk factors for 
hepatitis C both in and after service, the veteran must be 
provided a new VA examination.  See 38 U.S.C.A. § 5103A(d).  
The examiner must conduct a detailed review of the evidence 
of record, interview the veteran, identify the risk factors 
involved, and provide an opinion as to the etiology of the 
veteran's hepatitis C, if possible.

The Board regrets that a remand of this matter will further 
delay a final decision in the claim on appeal, but finds that 
such action is necessary to ensure that the appellant is 
afforded full due process of law.

Accordingly, the veteran's case is REMANDED for the following 
action:

1.  The veteran should be afforded a VA 
infectious disease examination for 
hepatitis C.  The claims folder, as well 
as a copy of this remand, should be made 
available to the examiner for review.  
All necessary tests should be conducted 
to ascertain whether the veteran has 
hepatitis C, if records obtained by the 
RO are not conclusive on this point.  The 
examiner should review the results of any 
testing prior to completion of the 
report.  The examiner should obtain a 
detailed history regarding the veteran's 
exposure to risk factors for hepatitis C 
during his period of military service 
(namely a tattoo), as well as after 
service.  He should specifically be 
advised that the veteran's report of a 
blood transfusion in service has not been 
verified.  The examiner is requested to 
indicate whether it is at least as likely 
as not that hepatitis C is traceable to 
the veteran's period of military service 
based on verified incidents.  The risk 
factors that lead to any conclusion of a 
relationship to military service should 
be specifically identified.  A complete 
rationale for any opinion expressed must 
be provided.

2.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the VA examination report and 
required medical opinion to ensure that 
it is responsive to and in compliance 
with the directives of this remand; if 
not, the RO should implement corrective 
procedures.

3. After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

